Citation Nr: 1030562	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-28 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Network Authorization and 
Payment Center (NAO) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to payment of or reimbursement for medical 
treatment provided by Benefits Healthcare from June 23, 2003, to 
June 25, 2003.

2.  Entitlement to payment of or reimbursement for medical 
treatment provided by Benefits Healthcare from July 2, 2003, to 
July 7, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Network Authorization and Payment Center 
(NAO) in Fort Harrison, Montana.  In October 2003, NAO denied a 
claim for medical expenses incurred at Benefits Healthcare from 
June 23, 2003, to June 25, 2003.  In March 2004, NAO denied a 
claim for medical expenses incurred at Benefits Healthcare from 
July 2, 2003, to July 7, 2003.   


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment provided 
during the period from June 23, 2003, through June 25, 2003, at 
Benefits Healthcare.  

2.  The Veteran has not established service connection for any 
disability and he was not enrolled in a VA rehabilitation 
program.  

3.  The Veteran had not received VA hospital, nursing home, or 
domiciliary care within the 24-month period preceding the 
treatment from June 23, 2003, to June 25, 2003.  

4.  The treatment received from July 2, 2003, to July 7, 2003, to 
include coronary bypass surgery, was not for a medical emergency.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of non-VA medical 
expenses for services rendered at Benefits Healthcare from June 
23, 2003, to June 25, 2003, are not met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.120, 17.1000-1008 
(2009).  

2.  The criteria for entitlement to payment of non-VA medical 
expenses for services rendered at Benefits Healthcare from July 
2, 2003, to July 7, 2003, are not met.  38 U.S.C.A. § 1725 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 17.1000-17.1008 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Veteran was provided VCAA notice 
in a May 2004 letter and adequately notified of the evidence 
necessary to substantiate his claims.  His claims were 
subsequently re-adjudicated in a May 2006 statement of the case.  
The VA has also done everything reasonably possible to assist the 
Veteran with his claims.  Consequently, the duties to notify and 
assist have been met.  

II.  Factual background.

The Veteran is seeking payment or reimbursement for medical 
expenses incurred at Benefits Healthcare from June 23, 2003, to 
June 25, 2003, and from July 2, 2003, to July 7, 2003.  

Of record is an emergency room report, dated June 23, 2003, 
indicating that the Veteran arrived at the hospital in a private 
vehicle at noon and that he came in from work.  The Veteran 
stated that he had chest pain that started at 7:30 AM and was now 
gone.  He reported the onset of pain was gradual and had been 
constant.  He described the pain as aching, sharp and well 
localized.  He stated that the pain was located in the central 
chest area and radiated to the neck, to the right arm, and to the 
left arm.  It was noted that, when seen, the pain was gone, but 
that he had moderate difficulty breathing on exertion.  No 
nausea, vomiting or diaphoresis was noted.  It was noted that he 
reported he had similar symptoms previously, but that they 
occurred occasionally and were milder.  He had no history of 
coronary artery disease, congestive heart failure, heart rhythm 
problems, or pulmonary embolism.  On examination, the Veteran was 
alert and in no acute distress.  He had normal heart rate and 
rhythm.  Heart sounds were normal.  The chest was nontender.  An 
electrocardiogram revealed normal sinus rhythm.  The clinical 
impression was precordial chest pain and unstable angina.  A 
subsequent examiner noted that it seemed to be a fairly 
straightforward case of an acute coronary syndrome and that 

On June 24, 2003, the Veteran underwent a left heart 
catheterization, left ventriculography, and selective coronary 
angiography.  He tolerated his procedure well and no 
complications were identified.  The final diagnosis was organic 
heart disease; the etiology was atherosclerotic cardiovascular 
disease.  The physician noted that the Veteran had severe all 
vessel coronary disease and had had progression of his symptoms 
recently.  He was scheduled to be seen in consultation regarding 
surgical revascularization and would be treated preoperatively 
with a combination of beta blocking agents, salicylates and Ace 
inhibitors.  The Veteran was discharged from the hospital on June 
25, 2003.  

On June 27, 2003, the Veteran was seen at a VA urgent care 
clinic.  It was noted that he had been admitted to Benefits 
Healthcare on June 23, 2003 and discharged on June 25, 2003.  The 
Veteran reported that they did a heart catheterization and told 
him that he needed surgery; he wanted to know if the VA would do 
the procedure.  It was noted that the Veteran had scheduled 
surgery for July 2, 2003, at a private hospital.  The examining 
physician noted the case was discussed with another VA physician 
who stated as the procedure was not emergent, nor did the Veteran 
have chest pain at that time, that he would have to be placed in 
the usual waiting list for primary care which was a six month 
wait.  It was further noted that it was not recommended that the 
Veteran wait as he already had care and had sought the operation 
in the private sector.  He was advised to establish care with a 
VA primary care provider so that future non-emergent service 
would be available.

Of record is a discharge summary from Benefits Healthcare, 
indicating that the Veteran was admitted to the hospital on July 
2, 2003, for semi-elective coronary artery bypass grafting 
procedure for crescendo angina symptomatology.  It was noted that 
the postoperative course was relatively uneventful.  

VA treatment records show that prior to June 23, 2003, the 
Veteran was last treated at a VA medical facility in April 1999.  
Records show a nationwide search revealed no record of VA medical 
care in the 24-month period prior to June 23, 2003.

In statements in support of his claim the Veteran reported that 
his treatment beginning in June 23, 2003, was emergent and that 
once he was stabilized he was allowed to go home.  He stated that 
on the following Monday he went to a VA medical facility and was 
told that he would have to wait three to four months for 
treatment.  He asserted the wait was not reasonable and would 
have endangered his life.

III.  Legal analysis.

It is neither alleged, nor suggested by the record, that the 
Veteran had any prior authorization from VA to receive the 
medical care he was provided during the period from June 23, 
2003, to June 25, 2003, or from July 2, 2003, to July 7, 2003.  

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 38 
U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to Veterans either service-connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  The Veteran 
does not contend, and it is not shown, that he has established 
service connection for any disability or is a participant in a 
vocational rehabilitation program.  Therefore, payment or 
reimbursement for private medical care provided from June 23, 
2003, to June 25,2003, is not permitted under the provisions of 
38 U.S.C.A. § 1728.  However, payment or reimbursement for 
emergency services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1008.  

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 
(2009).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177. The 
provisions of the act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the Veteran has 
to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of Veterans, primarily those who receive 
emergency treatment for a service-connected disability).  
38 C.F.R. § 17.1002 (2009).  

A. Hospitalization from June 23, 2003, to June 25, 2003.

The Veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment provided during the period from 
June 23, 2003 to June 25, 2003 at Benefits Healthcare.  As noted 
above, records from Benefits indicate that the Veteran went to 
the emergency room because of chest pain.  The diagnoses upon 
admission were precordial chest pain and unstable angina.  

Important for this case, the criteria set forth in 38 U.S.C.A. 
§ 1725 provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-VA 
facility for those veterans who are active VA health-care 
participants (enrolled in the annual patient enrollment system 
and recipients of VA hospital, nursing home, or domiciliary care 
under such system within the last 24- month period) and who are 
personally liable for such treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  

Moreover, under this statute, "emergency treatment" is defined as 
medical care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use them 
beforehand would not be reasonable, when such care or services 
are rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and only 
until such time as the Veteran can be transferred safely to a VA 
or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  

Based on the above, the central issue in this case is whether the 
veteran was an "active" VA health care participant.  According to 
the evidence, VAMC performed a nationwide search to determine 
whether the Veteran was a VA health care participant in the 24 
months preceding the June 23, 2003, emergency room visit.  The 
search showed that the Veteran had not received services from VA 
facilities, to include VA hospital, nursing home, or domiciliary 
care during the 24-month period prior to the June 2003 treatment; 
in fact, the most recent visit to a VA facility prior to June 
2003 was in April 1999.  

In order to establish entitlement to reimbursement, the Veteran 
must satisfy the enumerated criteria.  As reflected by the above 
analysis, the criteria for reimbursement under the applicable 
laws and regulations are not met; specifically, the Veteran was 
not an active participant in VA health care at the time of the 
June 2003 treatment at a private hospital.  Consequently, the 
claim for payment or reimbursement for expenses related to 
private emergency treatment he received from June 23, 2003, to 
June 25, 2003, must be denied.  The preponderance of the evidence 
is against the claim.  

B.  Hospitalization at Benefits Healthcare from July 2, 2003, to 
July 7, 2003.

As noted above, for entitlement to payment or reimbursement under 
38 U.S.C.A. § 1725 the treatment must be for a condition that 
presented a medical emergency.  For the claim associated with the 
Veteran's July 2, 2003, surgery at Benefits Healthcare, the Board 
notes that bypass surgery was recommended by the Veteran private 
medical care providers on June 24, 2003, that he was discharged 
from that hospital on June 25, 2003, and that the surgery was 
scheduled for July 2, 2003.  Records show the Veteran was seen at 
a VA clinic on June 27, 2003, and that his case was discussed by 
two VA physicians.  It was noted that the Veteran's condition was 
not considered to be emergent at that time and that he did not 
have any present chest pain.  The Veteran was informed that he 
could be placed on a waiting list to have the surgery performed 
at the VA, but that he stated he would have the procedure in the 
private sector.  It is also noteworthy that reports of his 
admission to Benefits Healthcare on July 2, 2003, indicate he was 
admitted for "semi-elective" coronary artery bypass grafting 
procedure for crescendo angina symptomatology.  

The United States Court of Appeals for Veterans Claims (the 
Court) recently held that both medical and lay evidence may be 
considered in a prudent-layperson evaluation and that neither 38 
U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical 
finding of an emergency.  Swinney v. Shinseki, 23 Vet. App. 257, 
267 (2009).  However, as with § 1728, one of the necessary 
criteria under this section is that the treatment for which 
payment or reimbursement is sought must be considered an 
emergency and of such nature that the Veteran could not have been 
safely discharged or transferred to a VA or other Federal 
facility.  In other words, a medical emergency must have existed.  

Based upon the evidence of record, the Board finds the Veteran's 
July 2, 2003, surgery was not for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  The Veteran's assertions that the 
wait for VA treatment would have been unreasonable or dangerous 
is inconsistent with the June 27, 2003, VA medical opinions and 
with the notation on the private hospital discharge report that 
the procedure was semi-elective.  Given that this necessary 
precondition for reimbursement or payment under 38 U.S.C.A. 
§ 1725 is not met, there is no need to address whether all other 
requirements for such reimbursement are met.  However, the record 
also indicates that VA facilities were feasibly available for the 
Veteran's surgery.  In fact, the Veteran has reported that he was 
informed that VA could perform the procedure, but that he would 
have to be placed on the waiting list.  

As all requirements under 38 U.S.C.A. § 1725 must be satisfied 
for payment/reimbursement to be authorized, the Veteran's claim 
for claim for payment or reimbursement for expenses related to 
the private hospital treatment he received from July 2, 2003, to 
July 7, 2003, must be denied.  The preponderance of the evidence 
is against the claim.  











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to payment of or reimbursement for medical treatment 
provided by Benefits Healthcare from June 23, 2003, to June 25, 
2003, is denied.

Entitlement to payment of or reimbursement for medical treatment 
provided by Benefits Healthcare from July 2, 2003, to July 7, 
2003, is denied.  



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


